Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 1 of 26 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Boris Sasunov
                            Plaintiff,                                      Index No: 1:20-cv-2449




                            -against-                                       Demand for Trial by Jury

 Trans Union, LLC,
 Wells Fargo Bank, N.A.,
 Bank of America, N.A.,
 Barclays Bank PLC,
 U.S. Bank National Association.

                            Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Boris Sasunov ("Plaintiff"), by and through his attorneys, Horowitz Law, PLLC,

as and for his Complaint against Defendant Trans Union, LLC, (“Transunion”), Defendant Wells

Fargo Bank, N.A., (“Wells Fargo”), Defendant Bank of America, N.A. (“BOA”), Defendant

Barclays Bank PLC (“Barclays”), and Defendant U.S. Bank National Association (“US Bank”),

respectfully sets forth, complains and alleges, upon information and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 2 of 26 PageID #: 2




  2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

     acts and transactions occurred here, Plaintiff resides here, and the Defendant’s transact

     business here.

  3. Plaintiff brings this action for damages arising from the Defendants violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                          PARTIES

  4. Plaintiff is a resident of the State of New York, residing at 15015 79th Avenue, Flushing,

     NY 11367.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant Transunion is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f)

     and conducts substantial and regular business activities in this judicial district. Defendant

     Transunion is a limited liability company and may be served with process upon The

     Prentice-Hall Corporation System, Inc., its registered agent for service of process at 80

     State Street, Albany, NY, 12207.

  7. At all times material here to Defendant Transunion is a consumer reporting agency

     regularly engaged in the business of assembling, evaluating and disbursing information

     concerning consumers for the purpose of furnishing consumer reports, as said term is

     defined under 15 U.S.C. § 1681(d) to third parties.

  8. At all times material hereto, Defendant Transunion disbursed such consumer reports to

     third parties under a contract for monetary compensation.

  9. Defendant Wells Fargo Bank, N.A. and is a person who furnishes information to

     consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service in the
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 3 of 26 PageID #: 3




     State of New York, c/o Corporation Service Company, 80 State Street, Albany, NY

     12207.

  10. Defendant Bank of America, N.A. and is a person who furnishes information to consumer

     reporting agencies under 15 U.S.C. § 1681s-2 with a principal place of business at 100 N.

     Tryon Street, Charlotte, NC 28255.

  11. Defendant Barclays Bank PLC is a person who furnishes information to consumer

     reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o The

     Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

     DE, 19801.

  12. Defendant U.S. Bank National Association is a subsidiary of U.S. Bancorp and is a

     person who furnishes information to consumer reporting agencies under 15 U.S.C. §

     1681s-2 and has its principal place of business located at 800 Nicollet Mall, Minneapolis,

     Minnesota 55402.

                                FACTUAL ALLEGATIONS

  13. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.

  14. On June 7, 2019, Plaintiff filed a Chapter 7 Voluntary Bankruptcy Petition in the United

     States Bankruptcy Court for the Eastern District of New York, Case No. 19-43981.

  15. In Schedule F of his Bankruptcy Petition, Plaintiff listed Defendants Wells Fargo, BOA,

     Barclays, and US Bank (hereinafter “the Creditors”) as unsecured creditors.

  16. A meeting of the creditors was held on August 9, 2019 and the Creditors did not attend

     nor did they object to Plaintiff’s discharge.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 4 of 26 PageID #: 4




  17. On September 3, 2019 the Trustee issued a report of no distribution in this case and

     deemed it to be a “no asset” case.

  18. On November 6, 2019 the Bankruptcy Court issued an Order of Discharge in favor of

     Plaintiff.

  19. On or around November 8, 2019 the Creditors were served with a Notice of Discharge

     Order by the Bankruptcy Noticing Center.

  20. On or around March 19, 2020 Plaintiff obtained copies of his credit reports and noticed a

     significant and disproportionately lower credit score on his Trans Union report than on

     the other credit bureaus.

  21. After further review, it was evident that Transunion and the Creditors were reporting

     inaccurately as they continued to publish and report balances owed despite it having been

     discharged in bankruptcy.

  22. Specifically, Wells Fargo continued to report a balance owed of $10,262, BOA continued

     to report a balance of $9,001, Barclays continued to report a past due balance of $782,

     and US Bank continued to report two delinquent accounts with balances of $9,865 and

     $2,426.

  23. Because the Wells Fargo, BOA, Barclays and US Bank debts were discharged in

     Plaintiff’s Bankruptcy Case and that disclosure was withheld by them, the

     communication regarding the status of the Wells Fargo, BOA, Barclays and US Bank

     debts to third-parties as described herein was both false and misleading.

  24. Further, the specific reporting described above was in derogation of accepted industry

     standards for reporting the account as set forth by the Consumer Data Industry

     Association (“CDIA”) and Metro 2 and as adopted by Defendants.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 5 of 26 PageID #: 5




  25. The false and misleading information reported by Wells Fargo, BOA, Barclays and US

     Bank to Transunion was material in that a viewer of the report would reasonably

     conclude that the Wells Fargo, BOA, Barclays and US Bank debts were not included in

     Plaintiff’s Bankruptcy Case and that Plaintiff is subject to continued collection activity

     regarding these debts, including legal process.

  26. In a letter dated March 19, 2020, Plaintiff disputed the inaccurate and misleading

     information directly to Transunion.

  27. Plaintiff’s dispute informed Transunion of Plaintiff’s Bankruptcy Case number, the date

     Plaintiff’s Bankruptcy Case was filed, the date the Bankruptcy Case was discharged, the

     court where the Bankruptcy Case was filed and advised Transunion that the accounts

     disputed were subject to discharge and therefore the accounts were reporting inaccurately

     as to the balance and the current status.

  28. In addition, the dispute letter contained a copy of the Order of Discharge and Certificate

     of Notice listing the Defendant Creditors as having been discharged.

  29. Upon information and belief, Transunion timely notified Defendants Wells Fargo, BOA,

     Barclays, and US Bank of Plaintiff’s dispute, as required by 11 U.S.C. 1681i.

  30. Transunion was required to communicate the specifics of Plaintiff’s dispute to the Wells

     Fargo, BOA, Barclays, and US Bank. Likewise, BOA, Wells Fargo, Barclays, and US

     Bank had a duty to investigate the dispute and accurately report its findings to

     Transunion.

  31. Wells Fargo, BOA, Barclays, and US Bank are responsible for providing accurate

     information whenever they furnish information to any consumer reporting agency.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 6 of 26 PageID #: 6




  32. Transunion is responsible for following reasonable procedures to assure maximum

     possible accuracy of information whenever they prepare consumer reports.

  33. Transunion has an affirmative duty to independently investigate the dispute submitted by

     Plaintiff and to accurately report the tradeline information, notwithstanding the

     information it received from Wells Fargo, BOA, Barclays, and US Bank.

  34. Each and all of the Defendants, independently and jointly, breached their duties as

     described above.

  35. Upon receipt of the dispute of the accounts from the Plaintiff by Transunion, Wells

     Fargo, BOA, Barclays, and US Bank failed to conduct a reasonable investigation and

     continued to report false and inaccurate, adverse information on the consumer report of

     the Plaintiff with respect to the disputed accounts, by continuing to report the previously

     discharged debt with a balance and an open status.

  36. Despite Plaintiff’s dispute that the information on his consumer report was inaccurate

     with respect to the disputed accounts, Transunion did not evaluate or consider any of the

     information, claims, or evidence of the Plaintiff and did not make an attempt to

     substantially reasonably verify that the derogatory information concerning the disputed

     accounts was inaccurate.

  37. As of the date of the filing of this Complaint, Defendants Wells Fargo, BOA, Barclays

     and US Bank continue to furnish credit data which is inaccurate and materially

     misleading, and Transunion’s reporting of the above-referenced trade lines continues to

     be inaccurate and materially misleading.

  38. Defendants’ failure to correct the discharged debt in the face of clear evidence of

     Plaintiff’s discharge indicates that their review procedures were not reasonable.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 7 of 26 PageID #: 7




  39. That failure further indicates that Defendants’ recklessly disregarded the Plaintiff’s

     dispute and the requirements of the FCRA, amounting to a willful violation of the statute.

  40. As a result of Defendants’ willful actions and omissions, Plaintiff is eligible for statutory

     damages.

  41. Also, as a result of Defendants’ actions and omissions, Plaintiff has suffered actual

     damages. Those damages include without limitation: out-of-pocket expenses in

     challenging the Defendants’ wrongful representations, such as mail expense, mileage

     expense, lost time from work incurred after his dispute and attempt to obtain correction

     failed; detriment to his credit rating; and, emotional distress.


  42. Wells Fargo, BOA, Barclays, and US Bank’s reporting of the debt to one or more credit

     bureaus was an attempt to collect the debt.

  43. Wells Fargo, BOA, Barclays, and US Bank provided false and misleading information to

     Transunion in furtherance of their efforts to collect the debt.




                                FIRST CAUSE OF ACTION
                      (Willful Violation of the FCRA as to Transunion)
  44. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.

  45. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 8 of 26 PageID #: 8




  46. Transunion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report

     and credit files that Transunion maintained concerning the Plaintiff.

  47. Transunion has willfully and recklessly failed to comply with the Act. The failure of

     Transunion to comply with the Act include but are not necessarily limited to the

     following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                  Defendant Transunion had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

             g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised

                  Transunion to delete;
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 9 of 26 PageID #: 9




              h) The failure to take adequate steps to verify information Transunion had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   48. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   49. The conduct, action and inaction of Transunion was willful rendering Transunion liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge and

       or Jury pursuant to 15 U.S.C. § 1681(n).

   50. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).

                                SECOND CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Transunion)
   51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   52. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   53. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 10 of 26 PageID #: 10




      conducting reinvestigation and by failing to maintain reasonable procedures with which

      to verify the disputed information in the credit file of the Plaintiff.

   54. Transunion has negligently failed to comply with the Act. The failure of Transunion to

      comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Transunion had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

              f) The failure to continuously note in the credit report that the Plaintiff disputed

                  the accuracy of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised

                  Transunion to delete;

              h) The failure to take adequate steps to verify information Transunion had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 11 of 26 PageID #: 11




   55. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   56. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   57. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).

                                   THIRD CAUSE OF ACTION
                      (Willful Violation of the FCRA as to Wells Fargo)
   58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   59. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   60. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   61. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 12 of 26 PageID #: 12




   62. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies

      which were supplied such information.

   63. The Defendant Wells Fargo violated 15 U.S.C. § 1681s2-b; by failing to fully and properly

      investigate the dispute of the Plaintiff with respect to the Account Liability Representation;

      by failing to review all relevant information regarding same; by failing to correctly report

      results of an accurate investigation to the credit reporting agencies.

   64. Specifically, Wells Fargo continued to report this account on the Plaintiff’s credit report

      after being notified that he was disputing this account due to the inaccuracies contained in

      the reporting of the account, specifically that this debt had been previously discharged in

      bankruptcy and can no longer by legally reported with a balance.

   65. As a result of the conduct, action and inaction of the Defendant Wells Fargo, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment of credit

      denials.

   66. The conduct, action and inaction of Defendant Wells Fargo was willful, rendering

      Defendant Wells Fargo liable for actual, statutory and punitive damages in an amount to

      be determined by a jury pursuant to 15 U.S.C. § 1681(n).

   67. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

      Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 13 of 26 PageID #: 13




   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, Wells Fargo, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).



                               FOURTH CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Wells Fargo)
   68. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   69. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   70. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   71. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   72. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above-named Defendant must report the results to other agencies

       which were supplied such information.

   73. Defendant Wells Fargo is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 14 of 26 PageID #: 14




   74. After receiving the Dispute Notices from Transunion, Defendant Wells Fargo negligently

       failed to conduct its reinvestigation in good faith.

   75. A reasonable investigation would require a furnisher such as Defendant Wells Fargo to

       consider and evaluate a specific dispute by the consumer, along with all other facts,

       evidence and materials provided by the agency to the furnisher.

   76. Defendant Wells Fargo continued to report this account on Plaintiff’s credit report after

       being notified of Plaintiff’s dispute that the debt had been discharged in bankruptcy.

   77. The conduct, action and inaction of Defendant Wells Fargo was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   78. As a result of the conduct, action and inaction of the Defendant Wells Fargo, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   79. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

       Wells Fargo in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n)

       and 1681o.

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, Wells Fargo, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                  FIFTH CAUSE OF ACTION
                           (Willful Violation of the FCRA as to BOA)
   80. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 15 of 26 PageID #: 15




   81. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   82. Pursuant to the Act, all person who furnished information to reporting agencies must

      participate in re-investigations conducted by the agencies when consumers dispute the

      accuracy and completeness of information contained in a consumer credit report.

   83. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

      when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

      furnisher must then conduct a timely investigation of the disputed information and review

      all relevant information provided by the agency.

   84. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the information from a

      furnisher such as the above-named Defendant must report the results to other agencies

      which were supplied such information.

   85. The Defendant BOA violated 15 U.S.C. § 1681s2-b; by failing to fully and properly

      investigate the dispute of the Plaintiff with respect to the Account Liability Representation;

      by failing to review all relevant information regarding same; by failing to correctly report

      results of an accurate investigation to the credit reporting agencies.

   86. Specifically, BOA continued to report this account on the Plaintiff’s credit report after

      being notified that he was disputing this account due to the inaccuracies contained in the

      reporting of the account, specifically that this debt had been previously discharged in

      bankruptcy and can no longer by legally reported with a balance.

   87. As a result of the conduct, action and inaction of the Defendant BOA, the Plaintiff suffered

      damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

      the mental and emotional pain, anguish, humiliation and embarrassment of credit denials.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 16 of 26 PageID #: 16




   88. The conduct, action and inaction of Defendant BOA was willful, rendering Defendant

       BOA liable for actual, statutory and punitive damages in an amount to be determined by a

       jury pursuant to 15 U.S.C. § 1681(n).

   89. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       BOA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, BOA, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).

                                SIXTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to BOA)
   90. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   91. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   92. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   93. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   94. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 17 of 26 PageID #: 17




       furnisher such as the above-named Defendant must report the results to other agencies

       which were supplied such information.

   95. Defendant BOA is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   96. After receiving the Dispute Notices from Transunion, Defendant BOA negligently failed

       to conduct its reinvestigation in good faith.

   97. A reasonable investigation would require a furnisher such as Defendant BOA to consider

       and evaluate a specific dispute by the consumer, along with all other facts, evidence and

       materials provided by the agency to the furnisher.

   98. Defendant BOA continued to report this account on Plaintiff’s credit report after being

       notified of Plaintiff’s dispute that the debt had been discharged in bankruptcy.

   99. The conduct, action and inaction of Defendant BOA was negligent, entitling the Plaintiff

       to recover actual damages under 15 U.S.C. § 1681o.

   100.        As a result of the conduct, action and inaction of the Defendant BOA, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   101.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant BOA in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, BOA, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681(n).
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 18 of 26 PageID #: 18




                                SEVENTH CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Barclays)
   102.         Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein with the same force and effect as if the same were set forth at

      length herein.

   103.         This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

      et seq.

   104.         Pursuant to the Act, all person who furnished information to reporting agencies

      must participate in re-investigations conducted by the agencies when consumers dispute

      the accuracy and completeness of information contained in a consumer credit report.

   105.         Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   106.         The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above-named Defendant must report the results to

      other agencies which were supplied such information.

   107.         The Defendant Barclays violated 15 U.S.C. § 1681s2-b; by failing to fully and

      properly investigate the dispute of the Plaintiff with respect to the Account Liability

      Representation; by failing to review all relevant information regarding same; by failing to

      correctly report results of an accurate investigation to the credit reporting agencies.

   108.         Specifically, Barclays continued to report this account on the Plaintiff’s credit

      report after being notified that he was disputing this account due to the inaccuracies
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 19 of 26 PageID #: 19




       contained in the reporting of the account, specifically that this debt had been previously

       discharged in bankruptcy and can no longer by legally reported with a balance.

   109.        As a result of the conduct, action and inaction of the Defendant Barclays, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   110.        The conduct, action and inaction of Defendant Barclays was willful, rendering

       Defendant Barclays liable for actual, statutory and punitive damages in an amount to be

       determined by a jury pursuant to 15 U.S.C. § 1681(n).

   111.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Barclays in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681(n).

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, Barclays, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                EIGHTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Barclays)
   112.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   113.        This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 20 of 26 PageID #: 20




   114.      Pursuant to the Act, all persons who furnished information to reporting agencies

      must participate in re-investigations conducted by the agencies when consumers dispute

      the accuracy and completeness of information contained in a consumer credit report.

   115.      Pursuant to the Act, a furnisher of disputed information is notified by the reporting

      agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

      The furnisher must then conduct a timely investigation of the disputed information and

      review all relevant information provided by the agency.

   116.      The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above-named Defendant must report the results to

      other agencies which were supplied such information.

   117.      Defendant Barclays is liable to the Plaintiff for failing to comply with the

      requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   118.      After receiving the Dispute Notices from Transunion, Defendant Barclays

      negligently failed to conduct its reinvestigation in good faith.

   119.      A reasonable investigation would require a furnisher such as Defendant Barclays

      to consider and evaluate a specific dispute by the consumer, along with all other facts,

      evidence and materials provided by the agency to the furnisher.

   120.      Defendant Barclays continued to report this account on Plaintiff’s credit report after

      being notified of Plaintiff’s dispute that the debt had been discharged in bankruptcy.

   121.      The conduct, action and inaction of Defendant Barclays was negligent, entitling the

      Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 21 of 26 PageID #: 21




   122.          As a result of the conduct, action and inaction of the Defendant Barclays, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   123.          The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Barclays in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, Barclays, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                   NINTH CAUSE OF ACTION
                            (Willful Violation of the FCRA as to US Bank)
   124.          Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   125.          This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.

   126.          Pursuant to the Act, all person who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   127.          Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 22 of 26 PageID #: 22




   128.       The results of the investigation must be reported to the agency and, if the

      investigation reveals that the original information is incomplete or inaccurate, the

      information from a furnisher such as the above-named Defendant must report the results to

      other agencies which were supplied such information.

   129.       The Defendant US Bank violated 15 U.S.C. § 1681s2-b; by failing to fully and

      properly investigate the dispute of the Plaintiff with respect to the Account Liability

      Representation; by failing to review all relevant information regarding same; by failing to

      correctly report results of an accurate investigation to the credit reporting agencies.

   130.       Specifically, US Bank continued to report this account on the Plaintiff’s credit

      report after being notified that he was disputing this account due to the inaccuracies

      contained in the reporting of the account, specifically that this debt had been previously

      discharged in bankruptcy and can no longer by legally reported with a balance.

   131.       As a result of the conduct, action and inaction of the Defendant US Bank, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

      from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denials.

   132.       The conduct, action and inaction of Defendant US Bank was willful, rendering

      Defendant US Bank liable for actual, statutory and punitive damages in an amount to be

      determined by a jury pursuant to 15 U.S.C. § 1681(n).

   133.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant US Bank in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681(n).
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 23 of 26 PageID #: 23




   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, US Bank, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).

                                TENTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to US Bank)
   134.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   135.       This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   136.       Pursuant to the Act, all persons who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   137.       Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.

       The furnisher must then conduct a timely investigation of the disputed information and

       review all relevant information provided by the agency.

   138.       The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above-named Defendant must report the results to

       other agencies which were supplied such information.

   139.       Defendant US Bank is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 24 of 26 PageID #: 24




   140.        After receiving the Dispute Notices from Transunion, Defendant US Bank

       negligently failed to conduct its reinvestigation in good faith.

   141.        A reasonable investigation would require a furnisher such as Defendant US Bank

       to consider and evaluate a specific dispute by the consumer, along with all other facts,

       evidence and materials provided by the agency to the furnisher.

   142.        Defendant US Bank continued to report this account on Plaintiff’s credit report after

       being notified of Plaintiff’s dispute that the debt had been discharged in bankruptcy.

   143.        The conduct, action and inaction of Defendant US Bank was negligent, entitling

       the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   144.        As a result of the conduct, action and inaction of the Defendant US Bank, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   145.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant US Bank in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Boris Sasunov, an individual, demands judgment in his favor against

Defendant, US Bank, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681(n).



                                  ELEVENTH CAUSE OF ACTION
           (Violation of the Bankruptcy Discharge Injunction 11 U.S.C. § 524(a)(2) as to
                   Defendants Wells Fargo, BOA, Barclays and US Bank)
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 25 of 26 PageID #: 25




          146.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

herein.

          147.   Defendants Wells Fargo, BOA, Barclays, and US Bank willfully violated 11

U.S.C. § 524(a)(2) by attempting to collect a discharged debt by reporting post-bankruptcy

derogatory collection information, including that there was still a balance in active collection.

          148.   After receiving actual notice of its false and misleading post-discharge report, and

a specific request to remedy the false report, Wells Fargo, BOA, Barclays, and US Bank not only

refused but re-reported the false information to Transunion.

          149.   The actions and omissions of Defendant’s Wells Fargo, BOA, Barclays, and US

Bank were willful, rendering each of them liable for civil contempt sanctions.



                                    DEMAND FOR TRIAL BY JURY

   150.          Plaintiff demands and hereby respectfully requests a trial by jury for all claims

          and issues this complaint to which Plaintiff is or may be entitled to a jury trial.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

          a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

             each negligent violation as alleged herein;

          b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

          c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

          d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

          e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);
Case 1:20-cv-02449-PKC-JO Document 1 Filed 06/02/20 Page 26 of 26 PageID #: 26




      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

         U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) Civil Contempt damages and penalties in an amount sufficient to affirm the integrity

         of the Orders of the Bankruptcy Court, the importance of guaranteeing the Plaintiff

         the “Fresh Start” he is entitled to upon discharge, and to deter future similar conduct

         on the part of Wells Fargo, BOA, Barclays, and US Bank; and

      h) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.


Dated: Flushing, New York
       June 2, 2020


                                                   /s/ Uri Horowitz
                                                   Horowitz Law, PLLC,
                                                   By: Uri Horowitz
                                                   14441 70th Road
                                                   Flushing, New York 11367
                                                   Phone: 718-705-8706
                                                   Fax: 718-705-8705
                                                   uri@horowitzlawpllc.com
